DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6, 8-10 and 12-13 are allowed. The claims are drawn to a tire rim cushion rubber composition comprising from 30 to 50 parts by mass of carbon black (1) having a nitrogen adsorption specific surface area of from 100 to 130 m2/g, from 25 to 40 parts by mass of carbon black (2) having a nitrogen adsorption specific surface area of from 37 to 60 m2/g, from 1.5 to 2.2 parts by mass of sulfur as a pure sulfur content, and from 110 to 200 mass % of a sulfenamide-based vulcanization accelerator relative to the pure sulfur content in 100 parts by mass of diene rubber containing from 30 to 60 parts by mass of isoprene rubber and from 40 to 70 parts by mass of polybutadiene homopolymer.  The rubber composition also has a recited properties such as elongation at break, tan delta or rolling resistance.
The claims are allowable over the closest prior art as noted below:
Suzuki (JP 2007-302715, please see machine translation for mapping) teaches a pneumatic tire comprising a rubber composition for use in a rim cushion (page 1).  The rubber composition comprises 18 to 55 parts by weight of a polyisoprene rubber and 43 to 80 parts by weight of a polybutadiene rubber (page 9, Claims).  Suzuki teaches that carbon black can be included in the rubber in an amount which ranges from 60 to 85 phr (page 5).  Other additives such as sulfur or vulcanization accelerators can be added to the composition (page 6). However, Suzuki fails to teach a) the amounts of the sulfur and vulcanization accelerator and b) that the carbon black is a mixture of two types of carbon black.  It also fails to teach or suggest the recited properties.
Maesaka et al (US 2011/0190416) teaches a rubber composition which contains 0.5 to 3.0 phr of sulfur and between 0.5 to 5.0 phr of a vulcanization accelerator ([0092]) which can be a sulfenamide type ([0091]).  Given the recited amounts of the sulfur and the accelerator, the accelerator can be present in an amount of 110 to 200% by mass of the sulfur.  However, it fails to teach or suggest the other components of the rubber composition as well as the recited properties.
Carlson et al (US 5,430,087) teaches a rubber composition (col. 9, lines 1-10) which incorporates a blend of carbon blacks (Abstract).  The blend of carbon black can be a N234 (N2SA = 123 m2/g) and N550 (N2SA = 42 m2/g) (col. 4, lines 45-50).  The carbon blacks are mixed generally with neither of the pair exceeding the other in a 3:1 ratio (col. 4, lines 25-30). However, it fails to teach or suggest the other components of the rubber composition as well as the recited properties.
Thus, it is clear that the references, taken individually or in combination, do not disclose or suggest the claimed invention. 
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/               Primary Examiner, Art Unit 1764